Order restoring the action to the trial calendar for the April term, etc., upon condition that plaintiff pay defendant’s costs, affirmed upon condition that plaintiff, within five days from entry of the order hereon, pay ten dollars costs and disbursements on this appeal to defendant in addition to the costs provided in the order from which the appeal is taken. Upon the failure of plaintiff to comply with the conditions above set forth, the order is reversed on the facts, with ten dollars costs and disbursements to appellant, and plaintiff’s motion to vacate the order dismissing the complaint is denied. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.